29 Ill. App.3d 519 (1975)
331 N.E.2d 99
THE PEOPLE OF THE STATE OF ILLINOIS, Respondent-Appellee,
v.
SAMUEL SMITH, JR., Petitioner-Appellant.
No. 60643.
Illinois Appellate Court  First District (2nd Division).
April 29, 1975.
Rehearing denied July 3, 1975.
Kenneth N. Flaxman and Thomas R. Meites, of Chicago, for appellant.
Bernard Carey, State's Attorney, of Chicago (Laurence J. Bolon and Donald M. Devlin, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.